Case 2:19-cv-00467-JDW Document 12-8 Filed 05/28/19 Page 1 of 3




            EXHIBIT G
    Case 2:19-cv-00467-JDW Document 12-8 Filed 05/28/19 Page 2 of 3




                               CONSENT TO REFER


          I have executed a Contract for Legal Services retaining Roberts & Roberts
my personal injury claim. Roberts & Roberts has recommended that I be referred to
Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

       (a)    this referral will not increase the total attorney fees owed by me;

       (b)    Roberts & Roberts will have joint responsibility for my representation
              with Sheridan & Murray;

      (c)      a recovery is made on my behalf, of the total attorney's fee provided
             for under the aforementioned Contract for Legal Services, (40%) will
             be paid to Roberts & Roberts and ( 60%) will be paid to Sheridan &
             Murray; and

      (d)    if Sheridan & Murray declines to prosecute my claim, my
             aforementioned Contract for Legal Services with Roberts & Roberts as
             well as Roberts & Roberts' representation of me and related
             responsibilities shall be considered terminated at that time as well.

       This Consent to Refer is entered into on - - - - - - - - - - - - - -
and approved below by:




                                                                        ROBERTS_000028
    Case 2:19-cv-00467-JDW Document 12-8 Filed 05/28/19 Page 3 of 3




                                  CONSENT TO REFER


                  I have executed a Contract for Legal Services retaining Roberts & Roberts in
my loss of consortium claim. Roberts & Roberts has recommended that I be referred
to Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is .,. , ,.......... --"'· agreed and understood that:

       (a)                  will not increase the total attorney fees owed by me;

       (b)     Roberts & Roberts will have joint responsibility for my representation
               with Sheridan & Murray;

       (c)     if a recovery is made on my behalf, of the total attorney's fee provided
               for under the aforementioned Contract for Legal Services, (40%) will
               be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
               Murray; and

       (d)     if Sheridan & Murray declines to prosecute my claim, my
               aforementioned Contract for Legal Services with Roberts & Roberts as
               well as Roberts & Roberts' representation of me and related
               responsibilities shall be considered terminated at that time as well.

       This Consent to Refer is entered into on - - - - - - - - - - - - - -
and approved below by:




                                                                            ROBERTS_000029
